Dismissed and Memorandum Opinion filed October 6, 2016.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-15-01062-CV

                         IN THE MATTER OF M.A.B.


                On Appeal from the County Court at Law No 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-CJV-016634

                 MEMORANDUM                       OPINION

      This is an appeal from an order of transfer to the Institutional Division of the
Texas Department of Criminal Justice signed November 5, 2015. The reporter’s
record was filed on March 4, 2016. The clerk’s record was filed March 18, 2016.
No brief was filed.

      On June 28, 2016, this court issued an order stating that unless appellant
submitted a brief on or before July 19, 2016, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.


                                     PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.




                                        2